         Case 1:10-cv-00139-RMC Document 31 Filed 02/18/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA, et al.

                      Plaintiffs,
                                                     Case: 1:10-cv-00139-RMC
        v.                                           Assigned to: Collyer, Rosemary M.
                                                     Assign. Date: 1/25/2010
 TICKETMASTER ENTERTAINMENT,                         Description: Antitrust
 INC., and LIVE NATION
 ENTERTAINMENT, INC.,

                      Defendants.


       UNOPPOSED MOTION OF PLAINTIFF UNITED STATES TO APPOINT
                       MONITORING TRUSTEE

       As authorized by Section XVII.A. of the Amended Final Judgment entered by the Court

on January 28, 2020, Plaintiff United States, after consultation with Plaintiff States and

Defendants, hereby moves this Court for entry of an order approving the appointment of the

Honorable Mark Filip as Monitoring Trustee. In support of this motion, the United States files

herewith (1) the Memorandum of Points and Authorities in Support of Unopposed Motion of the

United States to Appoint Monitoring Trustee, and (2) the Proposed Order.


Dated: February 18, 2020            Respectfully submitted,

                                          /s/ Mona S.K. Haar
                                    Mona S.K. Haar (D.C. Bar No. 986789)
                                    Meagan K. Bellshaw (CA Bar No. 257875)
                                    U.S. Department of Justice
                                    Antitrust Division
                                    450 5th Street, NW, Suite 4000
                                    Washington, DC 20001
                                    mona.haar@usdoj.gov
                                    meagan.bellshaw@usdoj.gov
                                    Tel: 202-598-8295
                                    Fax: 202-514-7308



                                              1
         Case 1:10-cv-00139-RMC Document 31 Filed 02/18/20 Page 2 of 6



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA, et al.

                       Plaintiffs,
                                                     Case: 1:10-cv-00139-RMC
        v.                                           Assigned to: Collyer, Rosemary M.
                                                     Assign. Date: 1/25/2010
 TICKETMASTER ENTERTAINMENT,                         Description: Antitrust
 INC., and LIVE NATION
 ENTERTAINMENT, INC.,

                       Defendants.



 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF UNOPPOSED
  MOTION OF THE UNITED STATES TO APPOINT MONITORING TRUSTEE

       The United States hereby files this Memorandum in support of its motion to appoint the

Honorable Mark Filip as Monitoring Trustee in the above-captioned matter.

       Pursuant to Section XVII.A. of the Amended Final Judgment entered by the Court on

January 28, 2020, the United States, after consultation with the States of Arizona, Arkansas,

California, Florida, Illinois, Iowa, Louisiana, Nebraska, Nevada, New Jersey, Ohio, Oregon,

Rhode Island, Tennessee, Texas, Wisconsin, and Washington, and the Commonwealths of

Massachusetts and Pennsylvania (collectively, “Plaintiff States”) and Live Nation Entertainment,

Inc. (“Live Nation”) and Ticketmaster Entertainment, Inc. (“Ticketmaster”) (collectively,

“Defendants”), recommends that the Honorable Mark Filip, be appointed as Monitoring Trustee.

For the reasons set forth below, Judge Filip is well qualified to monitor Defendants’ compliance

with the Amended Final Judgment.




                                               1
           Case 1:10-cv-00139-RMC Document 31 Filed 02/18/20 Page 3 of 6



I.       The Monitoring Trustee’s Role and Responsibilities

         On January 25, 2010, the United States and seventeen Plaintiff States filed a civil antitrust

Complaint in this Court seeking to enjoin the proposed merger of Live Nation and Ticketmaster.1

The Complaint alleged that the proposed acquisition would substantially lessen competition in the

provision of primary ticketing services to major concert venues in the United States in violation of

Section 7 of the Clayton Act, 15 U.S.C. § 18. The parties simultaneously filed a Stipulation and

Order and a proposed Final Judgment agreed to by all parties and designed to eliminate the likely

anticompetitive effects of the acquisition. The Court entered the Final Judgment on July 30, 2010

(“2010 Final Judgment”).

         On January 8, 2020, the United States filed a Motion to Modify Final Judgment and Enter

Amended Final Judgment. In its Motion, the United States alleged that Defendants had repeatedly

violated the 2010 Final Judgment. In response to the United States’ allegations, the United States

and Defendants agreed to entry of an Amended Final Judgment, which, inter alia, extends the term

of relevant provisions of the 2010 Final Judgment by a period of five- and one-half years, to

December 31, 2025, and requires Defendants to submit to certain compliance provisions. Plaintiff

States filed a supplemental proposed Amended Final Judgment on January 24, 2020, and the Court

entered the Amended Final Judgment on January 28, 2020.2

         Under the Amended Final Judgment, Defendants are prohibited from conditioning or

threatening to condition Live Nation’s provision of live concerts on a venue’s use of

Ticketmaster’s primary ticketing services, and from retaliating against venue owners for using or

contemplating using Ticketmaster’s competitors. Section XVII of the Amended Final Judgment


1
 Compl., ECF No. 1. Seventeen states joined the initial complaint, which was later amended to
add two additional Plaintiff States. See Am. Compl., ECF No. 5.
2
    Am. Final J., ECF No. 29.


                                                  2
         Case 1:10-cv-00139-RMC Document 31 Filed 02/18/20 Page 4 of 6



also requires Defendants to designate an antitrust compliance officer, report and investigate

potential violations of the Amended Final Judgment, notify employees and customers of

Defendants’ obligations under the Amended Final Judgment, and encourage venues to report

potential violations to the Department of Justice.

       Section XVII.A.2. of the Amended Final Judgment provides for the appointment of a

Monitoring Trustee with “the power and authority to monitor Defendants’ compliance with the

terms of” the Amended Final Judgment, and such “other powers as the Court deems appropriate.”

As set forth in Section XVII.A. of the Amended Final Judgment, the Monitoring Trustee’s

responsibilities include investigating and reporting on Defendants’ compliance with the Amended

Final Judgment. Among other things, the Monitoring Trustee shall review Defendants’ efforts to

comply with their obligations under the Amended Final Judgment and prepare periodic reports on

a schedule to be determined by the United States regarding his findings. The Monitoring Trustee

also shall investigate any potential violation by Defendants of the Amended Final Judgment, and,

in the event the Monitoring Trustee determines that any violation has occurred, the Monitoring

Trustee shall recommend an appropriate remedy to the United States.

II.    The Honorable Mark Filip’s Qualifications to Serve as Monitoring Trustee

       The Honorable Mark Filip is highly qualified to serve as Monitoring Trustee in this matter.

Currently a partner at Kirkland & Ellis LLP, Judge Filip served as Deputy Attorney General of the

United States from March 2008 to January 2009 and as Acting Attorney General of the United

States from January 2009 to February 2009. Prior to his service as Deputy Attorney General,

Judge Filip served as a district judge in the United States District Court for the Northern District

of Illinois from 2004 to 2008. Judge Filip is an experienced monitor and, in 2017, was appointed

by the Honorable Thelton E. Henderson, Senior United States District Judge in the United States

District Court for the Northern District of California, to serve as the Compliance and Ethics


                                                 3
          Case 1:10-cv-00139-RMC Document 31 Filed 02/18/20 Page 5 of 6



Monitor for Pacific Gas & Electric in connection with PG&E’s criminal conviction for violations

of the Natural Gas Pipeline Safety Act.

        Kirkland & Ellis is also well qualified to support Judge Filip as the Monitoring Trustee,

having supported and worked with monitors and independent consultants in various capacities,

including multiple monitor situations involving the Department of Justice and other regulators and

institutions, including at state and international levels.

        The United States believes that neither Judge Filip nor Kirkland & Ellis has conflicts of

interest that should disqualify Judge Filip and his team at Kirkland & Ellis from fulfilling their

role as the Monitoring Trustee in this case. After running a conflicts check at Kirkland & Ellis,

Judge Filip disclosed to the United States that his firm represents Oak View Group LLC, which is

currently working with Live Nation to develop stadiums in Austin, Texas and Milan, Italy. Judge

Filip has not participated in this representation, and he has assured the United States that he and

any personnel at Kirkland & Ellis working on the monitoring trustee team would have not worked

with Oak View Group LLC previously and would be walled off from any matters involving Oak

View Group LLC during the monitorship and after it concludes. As a result, the United States

does not believe that Kirkland & Ellis’s representation of Oak View Group LLC should disqualify

Judge Filip and his firm from the monitorship.

        Judge Filip’s professional biography is attached hereto as Exhibit A.




                                                   4
        Case 1:10-cv-00139-RMC Document 31 Filed 02/18/20 Page 6 of 6



III.   Conclusion

       For the foregoing reasons, the United States respectfully requests this Court to approve the

appointment of the Honorable Mark Filip as the Monitoring Trustee pursuant to Section XVII of

the Amended Final Judgment.



Dated: February 18, 2020             Respectfully submitted,

                                           /s/ Mona S.K. Haar
                                     Mona S.K. Haar (D.C. Bar No. 986789)
                                     Meagan K. Bellshaw (CA Bar No. 257875)
                                     U.S. Department of Justice
                                     Antitrust Division
                                     450 5th Street, NW, Suite 4000
                                     Washington, DC 20001
                                     mona.haar@usdoj.gov
                                     meagan.bellshaw@usdoj.gov
                                     Tel: 202-598-8295
                                     Fax: 202-514-7308

                                     Counsel for the United States




                                                5
